 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.3

 
2014 DIRECTOR STOCK PLAN




1.  
Purposes.  The purposes of the 2014 Director Stock Plan (the “Director Plan”)
are to (a) attract and retain highly qualified individuals to serve as directors
of John Wiley & Sons, Inc. (the “Company”) and (b) to increase the Non-Employee
Directors’ (as defined below) stock ownership in the Company.

 
2.  
Effective Date. Provided that it is approved by the shareholders, the Director
Plan shall be effective as of September 18, 2014. Following such approval, no
further grants shall be made pursuant to the 2009 Director Stock Plan.

 
3.  
Participation.  Only Non-Employee Directors shall be eligible to participate in
the Director Plan.  A “Non-Employee Director” is a person who is serving as a
director of the Company and who is not an employee of the Company or any
subsidiary or affiliate of the Company.

 
4.  
Shares Subject to the Plan.  Subject to adjustment as provided in Section 8
below, no more than an aggregate of 100,000 shares of Class A Common Stock (the
“Common Stock”) shall be delivered to Non-Employee Directors or their
beneficiaries under the Director Plan, which shall be treasury shares.  All
shares awarded under the Director Plan will be charged against the total
available for grant.

 
5.  
Restricted Stock Grant.  Beginning with the Annual Meeting held in September
2014, and as soon as practicable after every subsequent Annual Meeting, each
Non-Employee Director shall receive shares of the Company’s Common Stock,
rounded upward or downward to the nearest whole share, equal in value to
$100,000. If a Non-Employee Director becomes a director between Annual Meetings,
the value of the shares shall be proportionately reduced to reflect the
Non-Employee Director’s actual days of service during this period.  If a
Non-Employee Director has elected to defer receipt of the shares under the
Deferred Compensation Plan for Directors (or any successor plan), the grant will
be in the form of deferred stock rather than shares of the Company’s Common
Stock. The value of the Common Stock or deferred stock for purposes of this
paragraph shall be determined as of the date of the just concluded Annual
Meeting and shall be equal to the closing price for the Common Stock as reported
by any primary exchange on which the Common Stock may be listed on such date or,
if no shares of the Common Stock were traded on such date, on the next preceding
date on which the Common Stock was traded.  The grant shares may not be sold or
transferred during the time the Non-Employee Director remains a Director, but
may be sold or transferred in the case of death or disability of the
Non-Employee Director. Notwithstanding the first sentence of this Section 5,
prior to the grant date at Annual Meetings following the 2014 Annual Meeting,
the Governance Committee shall have the right to make adjustments to the amount
of the grant share value, so long as the aggregate value of such shares granted
with respect to any Annual Meeting does not exceed $300,000 (excluding for this
purpose the value of any dividend equivalents credited on deferred stock and the
value of any grants pursuant to an election to receive shares in lieu of cash as
described in Section 6 below).

 
 
 

--------------------------------------------------------------------------------

 
 
6.  
Election to Receive Stock in Lieu of Eligible Cash Fees.  Subject to the terms
and conditions of the Director Plan, each Non-Employee Director may elect to
receive shares of Common Stock or deferred stock (rounded upward or downward to
the nearest whole share) in lieu of all or a portion of the cash compensation
otherwise payable for services to be rendered by such Non-Employee Director
during each calendar year that begins after the date on which such election is
made.   This election may be made in increments of 25%, 50%, 75% or 100% of such
compensation, as determined in accordance with Section 7 below.    An election
under this Section 6 to have cash compensation paid in shares of Stock shall be
valid only if it is in writing, signed by the Non-Employee Director, and filed
with the Corporate Secretary of the Company. The election must be irrevocable
with respect to the calendar year to which it applies and must be made no later
than the last day of the previous calendar year and, to the extent Sections 409A
of the Internal Revenue Code applies, in accordance with the requirements
thereof.    Common Stock to be received by a Non-Employee Director pursuant to
his or her election shall be distributed to such Non-Employee Director on each
cash payment date. For purposes of this paragraph, cash compensation shall mean
the Non-Employee Director’s annual retainer fee and the additional retainer fee
received by committee chairmen.

 
7.  
Equivalent Amount of Stock.  The number of whole shares of Common Stock to be
distributed or allocated (if deferred stock) to a Non-Employee Director in
accordance with the Non-Employee Director’s election made under Section 6 above
shall be equal to:

 
(a) the amount of the cash compensation which the Non-Employee Director has
elected to forego in exchange for shares of Stock, divided by
 
(b) the closing price for the Common Stock as reported by any exchange on which
the Common Stock may be listed on the date of the regularly scheduled quarterly
meeting of the Board of Directors or, if no shares of Common Stock were traded
on such date, on the next preceding date on which the Common Stock was traded.
 
8.  
Change in Capital Stock.  The total number of shares of Common Stock that may be
issued under the Director Plan shall be appropriately adjusted for any change in
the outstanding shares of Common Stock through recapitalization, stock split,
stock dividend, extraordinary cash dividend or other change in the corporate
structure, or through merger or consolidation in which the Company is the
surviving corporation.  The Board in its discretion will determine such
adjustments and the manner of application.

 
9.  
Nonassignability.  No rights under the Director Plan shall be assignable or
transferable by a Non-Employee Director other than by will or the laws of
descent and distribution

 
10.  
Legal Requirements.  The issuance of shares pursuant to the Director Plan and
the subsequent transfer of such shares shall be conditioned upon compliance with
the listing requirements of any securities exchange upon which the Stock may be
listed, the requirements of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of applicable
state laws relating to authorization, issuance or sale of securities.  The Board
may take such measures as it deems desirable to secure compliance with the
foregoing.

 
 
 

--------------------------------------------------------------------------------

 
 
11.  
Administration.  The Board shall administer and interpret the Director Plan in
its sole discretion.

 
12.  
Construction; Amendment; Termination.  The Director Plan shall be construed in
accordance with the laws of the State of New York, and may be amended by action
of the Board and approval of the shareholders (to the extent such approval is
required by applicable law or the rules of the stock market or exchange, if any,
on which the shares of Common Stock are principally quoted or traded), or
terminated at any time by action of the Board.

 


 


 
 
Approved by the Board of Directors—June 18, 2014

 


 